Case 1:17-cv-02897-TWP-MPB Document 137-14 Filed 07/01/20 Page 1 of 5 PageID #: 2490




    INDIANA STATE CONFERENCE OF THE
    NATIONAL ASSOCIATION FOR THE
    ADVANCEMENT OF COLORED PEOPLE
    (NAACP) and LEAGUE OF WOMEN
    VOTERS OF INDIANA,

                          Plaintiffs,

                   v.
                                                       Docket No. 1:17-cv-02897
    CONNIE LAWSON, in her official capacity as
    the Indiana Secretary of State; J. BRADLEY
    KING, in his official capacity as Co-Director of
    the Indiana Election Division; ANGELA
    NUSSMEYER, in her official capacity as Co-
    Director of the Indiana Election Division,

                          Defendants.


           SUPPLEMENTAL DECLARATION OF BARBARA BOLLING-WILLIAMS
Case 1:17-cv-02897-TWP-MPB Document 137-14 Filed 07/01/20 Page 2 of 5 PageID #: 2491




    DECLARATION OF BARBARA BOLLING-WILLIAMS

            I, Barbara Bolling-Williams, hereby state, under penalty of perjury, that the following

    information is true to my knowledge, information, and belief:

            1.      I hereby incorporate my declaration testimony submitted on March 7, 2018, Dkt.

    44, addressing my personal background, my position, the Indiana State Conference of the

    NAACP, and the NAACP’s civic engagement efforts.

            2.      It is my understanding that the Indiana Legislature enacted Senate Enrolled Act

    334 (“SEA 334) earlier this year, establishing the Indiana Data Enhancement Association

    (“IDEA”) to replace the Interstate Voter Registration Crosscheck program.

            3.      I understand that SEA 334 permits the removal of voters from registration lists

    immediately, without notice, an opportunity for the voter to respond, or a waiting period upon

    receipt of a written information from another state – even if that written information fails to

    include the voter’s out-of-state registration. Voters who are purged in error will therefore have

    no warning or opportunity to correct the error.

            4.      I am concerned that purging voters in this way will disproportionately harm

    minority voters. African-Americans and other minority groups are more likely to have common

    shared names, and therefore could be more likely to be identified by the other states as having an

    out-of-state registration.

            5.      Because voters will be removed without prior notice, we will have no way of

    knowing in advance whether an NAACP member will be removed from the voter rolls, which

    could happen shortly before the November 2020 elections. If they are removed in this time

    window, there will be very little time to correct errors. Because the majority of NAACP

    members are African-American, they could be disproportionately likely to be removed under the

    program.
                                                      2
Case 1:17-cv-02897-TWP-MPB Document 137-14 Filed 07/01/20 Page 3 of 5 PageID #: 2492




           6.      Because of the lack of notice that will accompany the removals, we also will have

    no way of knowing whether voters whom we have registered will be removed from registration

    lists between July 1, 2020 and the November election. It would defeat the entire purpose of

    registering voters if they were then erroneously deleted from the registration list. This would

    directly interfere with our goal of helping these voters overcome registration barriers. Because of

    the impending date of removal and the lack of notice given to voters or the public, there will be

    little time to correct mistakes even if they could be discovered.

           7.      We focus our efforts on boosting minority participation in part because, in my

    experience, problems in the election system often disproportionately burden African-American

    voters. For example, early voting limitations, precinct changes, and voter identification

    requirements have all posed particular problems for African-American voters. Immediate

    removal from the voter rolls could operate in the same way, and exacerbate existing problems.

           8.      I am concerned that voters who are removed in error will not be permitted to vote

    on Election Day or will have to vote using provisional ballots. In addition, delays at the polling

    place related to voter registration problems could burden other voters by increasing waiting times

    to vote. Already, many polling places with higher African-American populations have long lines

    and other problems at the polls.

           9.      As a poll monitor, I have witnessed voters being given provisional ballots. The

    provisional ballot process is very difficult for voters. For example, voters typically have to go to

    the county office soon after the election to get their ballot counted. In Lake County, the office is

    only open between 8 a.m. and 4:30 p.m. For those reliant on public transportation, it is extremely

    difficult to get to. I know an individual who had to travel to the county office using public

    transportation. She had to take two buses and a train to get there, and the trip took eight hours.



                                                      3
Case 1:17-cv-02897-TWP-MPB Document 137-14 Filed 07/01/20 Page 4 of 5 PageID #: 2493




            10.     The NAACP has already expended effort to try to reduce these disparities, but

    problems connected to no-notice removals under SEA 334 could make them even worse. I am

    concerned that SEA 334 will cause us to expend our limited financial resources on rolling back

    the effects of the bill.

            11.     It is my understanding that SEA 334 has not been implemented yet (though the

    law is already technically in effect).

            12.     The NAACP has already expended needed resources to combat the effects of the

    Crosscheck program and SEA 442. For example, I spoke with officials and civic groups about

    the issue in other parts of the state. We encouraged voters to contact their representatives to

    express their concerns about the use of Crosscheck.

            13.     If SEA 334 is implemented, we will have to expand our voter education and poll

    monitoring programs to address its effects – and these efforts will be even more difficult because

    of limits to in-person engagement during the COVID-19 pandemic. In addition, we will have to

    encourage and assist voters in checking their registration status to ensure they have not been

    purged incorrectly.

            14.     The NAACP has very limited resources. The Indiana State Conference has no

    annual funding or paid staff; we are run entirely by volunteers. The branches typically have

    budgets of $6,000 to $7,000 per year that are spent on communications, copying costs, training,

    and rent (in the case of one branch). Further, the State Conference and all of our units depend on

    annual dinners and luncheons as fundraising events, which have now been cancelled because of

    COVID-19. We are very thinly spread as it is, with new costs arising from the pandemic (e.g., a

    Zoom plan to enable remote meetings). Combating the effect of purges under SEA 334 would

    drain resources we could be using to deal with all of the other issues we work on.



                                                     4
Case 1:17-cv-02897-TWP-MPB Document 137-14 Filed 07/01/20 Page 5 of 5 PageID #: 2494
